Case 3:21-mj-00102-LGI Document1 Filed 02/02/21 Page 1 of 6

 

 

 

 

SOUTHERN DISTRICT OF MISSIESIPPT]
AQ 91 (Rev. 11/11) Criminal Complaint pnw ILE D
UNITED STATES DISTRICT COURT | FEB 2 2021
for the . AAT HOR IONING: ‘oer
Southern District of Mississippi Yao DEPUTY

 

 

 

 

 

 

 

United States of America )
’ 4 aAt my MOLLAL
Jeri Flinn and ) Case No. \} O
Dunbar Merrill Flinn (UNDER SEAL)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of November 1, 2017 in the county of Rankin in the
Southern District of Mississippi _, the defendant(s) violated:
Code Section Offense Description
Title 18, U.S.C, 1071, 1061 &3 Jeri Flinn and Dunbar Merrill Flinn violated said statutes by not only providing

monetary support fo Buck Flinn, a federal fugitive, also provided a vehicle,
concealed his whereabouts and provided false statements to federal officers
about not having any contact or communication with Buck Flinn since June
2016.

This criminal complaint is based on these facts:

See Affidavit of Deputy Senior Marshal Robert Seals Love, II] attached hereto and incorporated herein.

if Continued on the attached sheet.

[itd size i

Complainant's signature

DUSM Robert Seals Love, Iii

Printed name and title

 

Sworn to before me and signed in my presence.

Date: A x/[g07) on)
4 Judge’s sigiattire

City and state: Jackson, Mississippi Hon. LaKeysha Greer isaac, U.S. Magistrate Judge

Printed name and title

  

 

 
Case 3:21-mj-00102-LGI Document 1 Filed 02/02/21 Page 2 of 6

AFFIDAVIT

 

 

SOUTHERN DISTRICT OF MISSISSIPPI
FILE Oo

FEB 2 ~ met |

“ARTHUR JOHNS fom
a DEPUTY

  

BY

 

 

 

I, Robert Love, Senior Inspector Deputy Marshal with the United States Marshals Service, being

duly sworn, depose and state as follows:

INTRODUCTION

Lam a “federal law enforcement officer” within the meaning of Federal Rule of Criminal

Procedure 41(a)(2)(©), that is, a government agent engaged in enforcing the criminal laws and

duly authorized by the Attorney General to request a criminal complaint. Iam a Deputy Marshal

with the United States Marshals Service, currently assigned as the District Sex Offender

Coordinator. I have completed the Criminal Investigations Training Program at the Federal Law

Enforcement Officers Training Academy in Glynco, GA. Prior to my employment with the

USMS, I was employed by the Federal Bureau of Prisons, and the Ridgeland Police Department.

[have a Masters Degree in Criminal Justice from the University of Mississippi.

Along with other Deputy United. States Marshals (DUSM), I am involved in an

investigation of Jeri FLINN and Dunbar Merrill FLINN for violations of Title 18, United

States Code, Section 1071 (Concealing a Person from Arrest), Title 18, United States Code,

Section 1001 (False Statements to Federal Agents), and Title 18, United States Code, Section 3

(Accessory after the Fact).

Because this affidavit is being submitted for the limited purposes of securing a complaint

and arrest warrant, I have not included each and every fact known to me concerning this

investigation. I have set forth only those facts that I believe are necessary to establish probable

cause to believe that a violation of the aforementioned statutes exist. ‘The facts set forth in this

affidavit are based on my own personal knowledge, witness interviews, my review of reports,

discussions I have had with other law enforcement officers and other evidence.

 

 
Case 3:21-mj-00102-LGI Document1 Filed 02/02/21 Page 3 of 6

PROBABLE CAUSE

On June 23, 2016, the Honorable Tom 8. Lee, District Court Judge for the Southern
District of Mississippi issued a bench warrant for the arrest of Buck Stratton FLINN (hereafter
“PLINN”) for failure to appear for sentencing. FLINN remains a fugitive. Jeri FLINN is the
spouse of FLINN and Dunbar FLINN is the son.

USDMs have interviewed multiple relatives, friends, coworkers, and family members
regarding the location of FLINN.

On July 1, 2016, Deputy United States Marshal (DUSM) Nick Roselli along with other
DUSMs conducted an interview of Jeri FLINN at her place of employment. Jeri FLINN stated
she had not been in contact with FLINN. Jeri FLINN stated that FLINN fled in a Honda
Ridgeline identified with Mississippi registration RAE 966 (VIN: 2HJ Y¥K16598H535952).

On August 16, 2016, Members of the United States Marshal Service, Gulf Coast
Regional Fugitive Task Force (GCRF'TP) traveled to 200 J acks Place, Brandon, MS in an
attempt to locate FLINN. FLINN was not located at the residence but officers encountered Jeri
FLINN. Jeti FLINN stated she has not had contact with FLINN since June 22, 201 6. J eri FLINN
again stated that ELINN fled ina 2008 Honda Ridgeline.

In February of 2017, DUSM Roselli and DUSM Howard Sanford interviewed Jeri
FLINN. Jeri FLINN denied any communication or contact with ELINN or knowledge of his
location. DUSMs questioned Jeri FLINN again. about the Honda Ridgeline used by I'LINN to
flee. Jeri FLINN stated that she never reported the vehicle stolen to “wash her hands of the
situation.” Jeri FLINN stated that she continued to pay the insurance on the vehicle.

On November 1, 2017, DUSM Roselli again interviewed Jeti FLINN at her place of

employment. During this interview, Jeri FLINN stated she paid off $7,000 of remaining debt

 
Case 3:21-mj-00102-LGI Document 1 Filed 02/02/21 Page 4 of 6

owed on the vehicle-that was in her husband’s possession. Jeri FLINN acknowledged that
FLINN was a fugitive. Jeri FLINN denied knowing the location of FLINN and the vehicle.

On November 27, 2017, DUSM Roselli along with members of the GCRITFE traveled to
200 Jacks Place, Brandon, MS after infornation was received of a moving truck at the residence.
DUSM Roselli encountered Dunbar FLINN. Dunbar FLINN stated that he is the biological son
of FLINN. Dunbar FLINN stated that he had not spoken with FLINN in a “few years.” Dunbar
ELINN denied any relationship with FLINN. DUSM Roselli questioned Dunbar FLINN
regarding the truck and Dunbar FLINN denied any knowledge of the whereabouts of his father-
FLINN or the 2008 Honda Ridgeline.

On September 10, 2020, Supervisory DUSM Johnnie Davis and United States
Department of Agriculture, Special Agent D. Short interviewed Jeri FLINN at the law office of -
Attorney Cynthia Stewart. Jeri FLINN stated she was “tricked” into being co-signer of the
Honda Ridgeline. Jeri FLINN that stated, “She didn’t think of” reporting the vehicle stolen. Jeri
FLINN continued to pay for the vehicle after FLINN became a fugitive.

On September 14, 2020, SDUSM Davis spoke with Dunbar FLINN. Dunbar FLINN
stated that he had not had contact with FLINN since Tane of 2016. Dunbar FLINN denied any .
knowledge of FLINN’s location. Dunbar FLINN stated that he was residing in New Orleans, — |
LA.

On November 24, 2020, I received information that a 2008 Honda Ridgeline with VIN:
QHIYK16598H535952 was serviced at Take 5 Oil Change, Metairie, LA on October 26, 2020.
The business provided information that the vehicle was brought in for service by Anthony
Loiacano residing at 905 Roosevelt Boulevard, Kenner, Louisiana. A search of public social

media revealed Anthony Loiacono to be an acquaintance of Dunbar FLINN. DUSMs conducted

 
Case 3:21-mj-00102-LGI Document1 Filed 02/02/21 Page 5 of 6

surveillance of 905 Roosevelt Boulevard, Kenner, Louisiana and observed a Honda Ridgeline
backed into the yard. |

On December 5, 2020, the Eastern Louisiana Task Force traveled to 905 Roosevelt Dr.,
Kenner, LA to locate FLINN. FLINN was not located. The Honda Ridgeline observed on the
property was confirmed to be the vehicle used by FLINN to flee in June 2016. An interview was
conducted with Anthony Loiacano, Sr. who stated that he received the vehicle from his son Nick
Loijacano earlier in the year. Anthony Loiacano, Sr. could not produce a title transfer or any
records of the vehicle. Anthony Loiacano, Sr. recognized the name “FLINN?” stating his son
Anthony was a friend of Dunbar FLINN.

On December 16, 2020, DUSM Roselli and your Affiant traveled to 200 Funston Street,
Elmwood, LA to interview Nick Loiacano. Nick Loiacano owns Nola Film Automotive, which is
a business that rents vehicles to the film industry. Nick Loiacano stated he received the vehicle
from his brother, Anthony. Nick Loiacano could not produce any documentation on the vehicle.
Nick Loiacano stated he placed a dealer tag on the vehicle (DI72514).

On December 16, 2020, DUSM Roselli and yout Affiant traveled to 476 Metairie Street,
Metairie, LA to interview Anthony Loiacano. Anthony Loijacano stated that he and Dunbar
ELINN were business partners and he observed Dunbar LINN driving the 2008 Honda
Ridgeline. Anthony Loiacano stated that Dunbar LINN received the 2008 Honda Ridgeline in
August 2016 from his father Buck FLINN. Dunbar FLINN then asked to park the vehicle at a
property controlled by Anthony Loiacano in February of 2017. Anthony Loiacano stated they
parked the vehicle in the back of the parking lot near a fence. The vehicle was parked in a
- location that is hidden from the view of the public road, Anthony Loiacano denied any recent

contact with Dunbar FLINN in approximately 2 years.

 
Case 3:21-mj-00102-LGI Document1 Filed 02/02/21 Page 6 of 6

Based on the foregoing facts and circumstances, your Affiant believes there is probably
cause to believe J eri FLINN and Dunbar Merrill FLINN violated Title 18, United States Code,
Section 1071 (Concealing a Person from Azrest), Title 18, United States Code, Section 1001
(False Statements to Federal Agents), and Title 18, United States Code, Section 3 (Accessory
after the Fact) by not only providing monetary support to Buck FLINN in the form of vehicle
and insurance payments, concealing and assisting Buck FLINN to flee sentencing in a federal
criminal case and providing false statements to federal agents about not having any contact or

communication with Buck FLINN since June 2016.

ROBERT SEALS LOVE, Ili
SENIOR INSPECTOR

UNITED STATES MARSHALS SERVICE

 
